Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 16-20, in the reply filed on August 24, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150349703 by Morad et al (hereinafter Morad) in view of US 20090250109 by Hasegawa. 

Regarding Claim 16, Morad discloses a method of forming a solar cell string comprising depositing a conductive adhesive along the surface of a solar cell wafer ([0016] teaching the claimed “applying a coating on a surface of a solar cell wafer”) wherein the adhesive is selectively deposited thereon so as to form a pattern having portions of the solar cell wafer exposed therefrom ([0016]teaching the claimed “the coating having a pattern with a plurality of cutouts that expose the surface of the solar cell wafer”) then cleaving the wafer to form a plurality of solar cells ([0016] teaching the claimed “after applying the coating on the surface of the solar cell wafer, cleaving the wafer into a plurality of solar cells”). 

Morad discloses the conductive adhesive may be formed of any conventional conductive adhesive layer or tape ([0098]) but fails to expressly disclose it is formed of a polymer. 

However, Hasegawa discloses conventional electrically conductive adhesives for connecting solar cells in strings may include thermosetting polymer resins comprising conductive particles ([0077]). 

Therefore, a skilled artisan would appreciate any known conventional and routine conductive adhesive may be employed within Morad’s method, including the thermosetting polymer adhesive taught by Hasegawa, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 


Regarding Claim 18, modified Morad discloses the polymer coating comprises a thermoset material (Hasegawa [0077]). 

Regarding Claim 19, modified Morad discloses forming a stack of layers including a glass sheet (420), a front encapsulant (410), the solar cell string (10), a back encapsulant (encapsulant under cells), and a backsheet (430) (Fig. 8C) then laminating the stack to form a laminate ([0224], [0025] teaching the claimed “placing a first sheet of encapsulant on a transparent layer; placing the plurality of solar cells on the first sheet of encapsulant; placing a second sheet of encapsulant on the plurality of solar cells; placing a back layer on the second sheet of encapsulant; and laminating the transparent layer, the first sheet of encapsulant, the plurality of solar cells, the second sheet of encapsulant, and the back layer”). 

Regarding Claim 20, modified Morad discloses shingling the solar cells in a string (Fig. 8a for example teaching the claimed “further comprising: shingling the plurality of solar cells to interconnect the plurality of solar cells in series”). 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morad in view of Hagesawa, and further in view of US 20170200526 by Guo et al (hereinafter Guo).

Regarding Claim 17, modified Morad discloses the limitations of Claim 16 but fails to express discloses a polymer mesh. 

However, Guo discloses front surface electrodes on solar cells may be formed of conductive polymers ([0078]). 

Therefore, in combination, a skilled artisan would appreciate that routine and conventional electrodes may be formed of polymers such that it would be obvious to use polymers for forming Morad’s surface electrodes, as is well known in the art and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 


In combination, the front surface electrodes and adhesives being formed of polymer form a mesh structure (see Morad Fig. 2H for example) prior to cleaving, thereby teaching the claimed “wherein the polymer coating has a mesh pattern”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721